Exhibit 10.1

 

EXECUTION COPY

 

CONSULTING SERVICES AGREEMENT

 

by and among

 

WEIDER PUBLICATIONS, LLC

 

and

 

OAK PRODUCTIONS, INC.

 

and

 

AMERICAN MEDIA, INC.

 

 

Dated as of January 1, 2004



--------------------------------------------------------------------------------

Table of Contents

 

            Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

Section 1.1

     Definitions.    1

ARTICLE II Services to be Provided

   8

Section 2.1

     Consulting Arrangements.    8

Section 2.2

     Title.    8

Section 2.3

     Term; Extension and Termination of Term.    9

Section 2.4

     Compensation.    10

Section 2.5

     Status.    10

Section 2.6

     Proprietary Information.    11

ARTICLE III Representations and Warranties Oak

   12

Section 3.1

     Organization and Qualification.    12

Section 3.2

     Authority Relative to this Agreement.    12

Section 3.3

     No Conflict; Required Filings and Consents.    12

Section 3.4

     Acquisition of Phantom Equity Interests.    13

ARTICLE IV Representations and Warranties Weider

   13

Section 4.1

     Organization and Qualification.    13

Section 4.2

     Authority Relative to this Agreement.    13

Section 4.3

     No Conflict; Required Filings and Consents.    14

Section 4.4

     EBITDA of the Weider Business.    14

ARTICLE V Payments Related to Net Annual Print Advertising Revenues

   14

Section 5.1

     1% Advertising Payment.    14

Section 5.2

     10% Advertising Payment.    15

ARTICLE VI Phantom Equity Interests

   16

Section 6.1

     Description of Phantom Equity Interests.    16

Section 6.2

     Liquidity Event Payment.    17

Section 6.3

     Options to Repurchase and Redeem.    19

Section 6.4

     Restriction on Transfer.    20

ARTICLE VII Books and Reports

   21

Section 7.1

     General Accounting Matters.    21

ARTICLE VIII Miscellaneous

   21

Section 8.1

     Governing Law.    21

Section 8.2

     Successors and Assigns; No Third Party Beneficiaries.    21

Section 8.3

     Notices.    21

Section 8.4

     Counterparts.    22

Section 8.5

     Entire Agreement.    23

Section 8.6

     Amendments.    23

Section 8.7

     Section Titles.    23

Section 8.8

     Submission to Jurisdiction, Waiver of Jury Trial.    23

 

i



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 8.9

   Press Releases.    24

Section 8.10

   Guarantee.    24

Section 8.11

   Severability.    24

Section 8.12

   Expenses.    24

Section 8.13

   Financial Information.    24

 

ii



--------------------------------------------------------------------------------

This CONSULTING SERVICES AGREEMENT, dated as of January 1, 2004, is entered into
by and among Weider Publications, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Weider”), Oak Productions,
Inc., a California corporation (“Oak”) and, solely for purposes of Article VIII,
American Media, Inc., a Delaware corporation (together with its successors and
permitted assigns, “AMI”).

 

W I T N E S S E T H

 

WHEREAS, Weider is engaged in the magazine publication business and would like
to obtain certain consulting services from Oak, and Oak would like to provide
such consulting services to Weider;

 

WHEREAS, Weider and Oak entered into a Memorandum of Understanding on November
15, 2003 pursuant to which Oak agreed to provide certain consulting services to
Weider subject to, among other things, the execution of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions.

 

Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:

 

“Affiliate” with respect to any Person means (i) any other Person who controls,
is controlled by or is under common control with such Person, (ii) any director,
officer or employee of such Person or any Person specified in clause (i) above
or (iii) any immediate family member of any Person specified in clause (i) or
(ii) above. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, as trustee or executor, by contract or credit arrangement or
otherwise.

 

“Agreement” means this Consulting Services Agreement, as it may be amended,
supplemented, modified or restated from time to time.

 

“AMI” shall have the meaning ascribed to such term in the preamble.

 

“AMO” means American Media Operations, Inc., a Delaware corporation, together
with its successors by merger or consolidation or sale of all or substantially
all of the assets of AMO.

 

“AMO/AMI Liquidity Event” shall have the meaning ascribed to such term in the
definition of “Total Enterprise Value of Weider.”



--------------------------------------------------------------------------------

“Anniversary Liquidity Events” shall have the meaning ascribed to such term in
Section 6.2(e).

 

“Base Amount” with respect to Calendar Year 2004 means the amount equal to 105%
of the Net Print Advertising Revenues for Calendar Year 2003. The “Base Amount”
with respect to any subsequent Calendar Year means the amount equal to 105% of
the Base Amount for the immediately preceding Calendar Year. Base Amount is
subject to adjustment as described in Sections 5.2(b) and 5.2(d).

 

“Board” means the Board of Directors of AMI.

 

“Business Day” means a day which is not a Saturday, Sunday or other day on which
banks in New York City are closed.

 

“Calendar Year” means the one-year period beginning on January 1 and ending on
December 31 of each year.

 

“Change of Control” with respect to Weider, AMO or AMI, as applicable, means the
acquisition by any Person or group of Persons acting in concert (other than
Weider, AMO, AMI, any subsidiary of AMO or AMI, any Sponsor or any Affiliate of
a Sponsor) of beneficial ownership (as defined under Section 13(d) of the
Exchange Act) of securities of Weider, AMO or AMI, as applicable, such that
following such acquisition such Person or group of Persons acting in concert
beneficially own (as defined under Section 13(d) of the Exchange Act) a majority
of (i) the voting power of all outstanding voting securities of Weider, AMO or
AMI, as applicable, or (ii) the common equity interests on a fully diluted and
as converted basis of Weider, AMO or AMI, as applicable.

 

“COC Notice” shall have the meaning ascribed to such term in Section 2.3(c).

 

“Confidential Information” with respect to Weider, means that confidential or
proprietary information of Weider and its Affiliates (including AMO and AMI), of
whatever kind or nature, disclosed to Oak or its Affiliates, employees or agents
in connection with this Agreement or the provision by Oak of consulting services
pursuant to the terms hereof, including without limitation any information
regarding (i) advertising revenues of the Weider Business, AMO or AMI, (ii)
EBITDA of the Weider Business, AMO or AMI, (iii) the Total Enterprise Value of
Weider, and (iv) the TEV of the Weider Business, AMO or AMI; provided, however,
that Confidential Information of Weider shall not include any information that
is publicly known or publicly available, other than as a result of Oak’s breach
of Section 2.6. “Confidential Information” with respect to Oak, means that
confidential or proprietary information of Oak and its Affiliates, of whatever
kind or nature, disclosed to Weider or its Affiliates, employees or agents in
connection with this Agreement or the provision by Oak of consulting services
pursuant to the terms hereof; provided, however, that Confidential Information
of Oak shall not include any information that is publicly known or publicly
available, other than as a result of Weider’s breach of Section 2.6.

 

“EBITDA” means, for any period with respect to AMO or AMI, as applicable, the
Net Profit (Loss) of AMO or AMI, as applicable, for such period, plus (i) net
Interest Expense of AMO or AMI, as applicable, (ii) consolidated depreciation
expense of AMO or AMI, as applicable, (iii) consolidated amortization expense of
AMO or AMI, as

 

2



--------------------------------------------------------------------------------

applicable, (iv) all consolidated federal, state, local and foreign income tax
expense of AMO or AMI, as applicable, and (v) to the extent deducted in
determining such Net Profit (Loss), any extraordinary and non-recurring losses,
minus to the extent added in determining such Net Profit (Loss), any
extraordinary and non-recurring gains, all as determined in good faith in
accordance with AMO’s accounting principles in effect as of the date of this
Agreement for the preparation of its financial statements.

 

“EBITDA of the Weider Business” means, for any period, with respect to the
Weider Business, total revenues less operating expenses of the Weider Business
determined on the basis used in calculating projected EBITDA of the Weider
Business set forth on Exhibit A attached hereto; it being understood that no
additional expense line items shall be added to those set forth on Exhibit A and
that all line items shall reflect the consistent application of the accounting
principles used in calculating the projected EBITDA set forth on Exhibit A. For
purposes of clarification, (i) the Weider Business shall not be charged any
expenses or other charges consisting of any consolidated corporate or other
overhead of AMI or AMO that would not be allocated to a specific business unit
of AMI or AMO in accordance with the methodology used in calculating projected
EBITDA of the Weider Business set forth on Exhibit A attached hereto, (ii) the
SG&A line item on Exhibit A shall not include any charges or expenses for
depreciation, amortization, Interest Expense or income taxes, and (iii)
extraordinary and non-recurring losses or gains relating to the Weider Business
will not be included.

 

“End Date” means December 31, 2008 unless the Term is extended pursuant to
Section 2.3(d), in which event the “End Date” will be December 31, 2010.

 

“Event Year” shall have the meaning ascribed to such term in Section 5.2(d).

 

“Evercore” shall mean, collectively, (a) each of Evercore Capital Partners II
L.P. and Evercore Co-Investment Partnership II L.P. and (b) any Affiliate of any
of the Persons set forth in clause (a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fiscal Quarter” means each three calendar month period ending on March 31, June
30, September 30 and December 31.

 

“Governmental Authority” shall have the meaning ascribed to such term in Section
3.3(b).

 

“Independent Firm” shall have the meaning ascribed to such term in Section
6.3(a).

 

“Interest Expense” means, for any period, the amount of consolidated interest
expense of the Weider Business, AMO or AMI, as applicable, for such period.

 

“IPO Notice” shall have the meaning ascribed to such term in Section 6.2(d).

 

 

3



--------------------------------------------------------------------------------

“Liquidity Event” means the earliest to occur of: (i) a sale of all or
substantially all of the Weider Business to a Third Party, whether by stock or
asset sale or otherwise, (ii) a sale to a Third Party of all or substantially
all of the assets of AMO or AMI (in each case, including the Weider Business),
(iii) a Change of Control of AMO or AMI, (iv) the consummation of an
underwritten public offering of common stock of AMO or AMI, following which the
common stock of AMO or AMI is traded on a Stock Market, or (v) the consummation
of an underwritten public offering of equity interests of Weider following which
the equity interests of Weider is traded on a Stock Market.

 

“Liquidity Event Payment” shall have the meaning ascribed to such term in
Section 6.2(a).

 

“LTM EBITDA” means the EBITDA of the Weider Business, AMI or AMO, as applicable,
for the last four Fiscal Quarters for which unaudited financial results are
available prior to the date of the consummation of a Liquidity Event or an
Anniversary Liquidity Event. Further, if the Weider Business, AMO, AMI or any of
their respective subsidiaries acquired or disposed of any magazine, publication
or other operations or Person during the period for which LTM EBITDA is being
calculated, LTM EBITDA for such period will be calculated in good faith after
giving effect on a pro forma basis to such acquisition or disposition as if such
acquisition or disposition occurred on the first day of such period for which
LTM EBITDA is calculated.

 

“Mr. S” means Arnold Schwarzenegger.

 

“Mr. S Partnership” means a partnership satisfying the following criteria: (a)
the only persons who are partners of such partnership at any time are (w) Mr. S,
(x) Mr. S’s spouse, (y) the lineal descendants (by blood or adoption) of Mr. S
and/or (z) a special purpose corporation whose sole stockholders are persons
identified in clauses (w), (x) or (y), (b) that engages in no business
activities and (c) that agrees in writing with Weider that the conditions
contained in this definition will at all times be satisfied.

 

“Mr. S Trust” means a trust or custodianship the beneficiaries of which may
include only Mr. S, his spouse or his lineal descendants by blood or adoption.

 

“Mr. S’s Estate” means Mr. S’s executors, administrators, testamentary trustees,
legatees or beneficiaries.

 

“Net Print Advertising Revenues” with respect to any period means the North
American print advertising revenues of the Weider Magazines net of bad debt and
rebate reserves (which is currently expected to be approximately $105,000,000
for Calendar Year 2003), all as determined in good faith in accordance with
AMO’s accounting principles in effect as of the date of this Agreement for the
preparation of its financial statements. For the avoidance of doubt, print
advertising revenues will only include advertising revenues derived from the
North American distribution of printed magazines and publications included
within the Weider Magazines and will not include advertising revenues from
internet, broadcasting or other non-print media nor will it include any
advertising revenues derived from the distribution of any magazines or
publications outside of North America. Net Print Advertising Revenues are
subject to adjustment as described in Section 5.2(d) hereof.

 

4



--------------------------------------------------------------------------------

“Net Profit (Loss)” with respect to any period means the consolidated net income
or loss of AMO, or AMI, as applicable, for such period determined in good faith
in accordance with AMO’s accounting principles in effect as of the date of this
Agreement for the preparation of its financial statements.

 

“Oak” shall have the meaning ascribed to such term in the preamble.

 

“1% Advertising Payment” shall have the meaning ascribed to such term in Section
5.1(a).

 

“Other Securities” means any securities that Oak may receive as a Liquidity
Event Payment.

 

“Permitted Transferees” means Mr. S, Mr. S’s Estate, Mr. S Trust and Mr. S
Partnership.

 

“Person” means any individual, partnership, company, joint venture, corporation,
association, limited liability company, trust, unincorporated organization,
government or any department or agency thereof or any other entity.

 

“Phantom Equity Interest” means the phantom equity interest in Weider as
provided in this Agreement and includes any and all rights and benefits to which
a holder of such Phantom Equity Interest may be provided under this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement applicable to the holder of a Phantom Equity
Interest.

 

“Qualifying Public Offerings” means the events described in clauses (iv) and (v)
of the definition of “Liquidity Event.”

 

“Relevant EBITDA Multiple” with respect to AMO or AMI, as applicable, means,
prior to or upon the occurrence of a Qualifying Public Offering of AMO or AMI,
as applicable, (i) the TEV of AMO or AMI, as applicable, based on the
consideration paid by the purchaser in such Liquidity Event or the price to the
public of shares of common stock of AMO or AMI, as applicable, in a Qualifying
Public Offering divided by (ii) LTM EBITDA of AMO or AMI, as applicable, all
determined in good faith on a consolidated basis. “Relevant EBITDA Multiple”
with respect to AMO or AMI, as applicable, means, subsequent to the occurrence
of a Qualifying Public Offering of AMO or AMI, as applicable, (i) the TEV of AMO
or AMI, as applicable, based on the average trading prices of the common stock
of AMO or AMI, as applicable, for the sixty (60) consecutive trading days
immediately preceding a subsequent Liquidity Event or an Anniversary Liquidity
Event divided by (ii) the LTM EBITDA of AMO or AMI, as applicable, all
determined in good faith on a consolidated basis

 

“Repurchase Notice” shall have the meaning ascribed to such term in Section
6.3(b).

 

5



--------------------------------------------------------------------------------

“Repurchase Payment” shall have the meaning ascribed to such term in Section
6.3(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsors” means, collectively, Evercore and THL.

 

“Stock Market” shall mean any nationally recognized securities exchange or the
Nasdaq Stock Market.

 

“Subsequent Weider Magazines” means any magazine or other publication which (i)
is (x) first published after January 1, 2004 by (A) Weider (either directly or
indirectly through a subsidiary) or (B) AMI, AMO or another subsidiary of AMI or
AMO as long as Weider is a subsidiary of AMI or (y) acquired after January 1,
2004 from a Third Party by (A) Weider (either directly or indirectly through a
subsidiary) or (B) AMI, AMO or another subsidiary of AMI or AMO as long as
Weider is a subsidiary of AMI and (ii) primarily relates to sports, health or
fitness, provided that any Subsequent Weider Magazine described in clause (x)(B)
or (y)(B) will cease to be a Subsequent Weider Magazine at such time (if any) as
Weider is no longer a subsidiary of AMI or AMO (unless such magazine is then
published by Weider or a subsidiary of Weider).

 

“10% Advertising Payment” shall have the meaning ascribed to such term in
Section 5.2(a) and shall be subject to adjustment as provided in Sections 5.2(b)
and 5.2(d).

 

“Term” shall have the meaning ascribed to such term in Section 2.3(a).

 

“Termination Year” shall have the meaning ascribed to such term in Section
5.2(b).

 

“TEV” means (a) with respect to AMO or AMI, as applicable, the sum of (i) the
aggregate value of AMO’s or AMI’s (as applicable) outstanding equity at the time
at which TEV is being determined plus (ii) the consolidated net indebtedness of
such Person at the time at which TEV is being determined and (b) with respect to
the Weider Business, the value of the entire Weider Business at the time at
which TEV is being determined, which value will be determined as if all of the
equity of the Weider Business were being sold without any minority discount on a
debt-free basis with all income tax liability of the Weider Business relating to
the pre-sale period being retained by the seller.

 

“Third Party” means any Person that is not (a) a Sponsor or an Affiliate of a
Sponsor or (b) AMO, AMI or any subsidiary of AMO or AMI.

 

“THL” shall mean, collectively, (a) each of Thomas H. Lee Equity Fund V, L.P.,
Thomas H. Lee Parallel Fund V, L.P., Thomas H. Lee Equity (Cayman) Fund V, L.P.,
Putnam Investments Holdings, LLC, Putnam Investments Employees’ Securities
Company I, LLC, Putnam Investments Employees’ Securities Company II LLC, 1997
Thomas H. Lee Nominee Trust, and Thomas H. Lee Investors Limited Partnership and
(b) any Affiliate of any of the Persons set forth in clause (a).

 

6



--------------------------------------------------------------------------------

“Total Enterprise Value of Weider” means, if Total Enterprise Value of Weider is
being calculated due to an event involving the Weider Business as described in
clauses (i) or (v) of the definition of a Liquidity Event (a “Weider Liquidity
Event”), the TEV of the Weider Business as calculated in good faith as of the
consummation of such Weider Liquidity Event based on the consideration paid by
the purchaser or on the offering price to the public, as applicable, in such
Weider Liquidity Event. “Total Enterprise Value of Weider” means, if Total
Enterprise Value of Weider is being calculated due to an event involving AMO or
AMI as described in clauses (ii), (iii) or (iv) of the definition of a Liquidity
Event (an “AMO/AMI Liquidity Event”), the product of multiplying the LTM EBITDA
of the Weider Business by the Relevant EBITDA Multiple of AMO (if the AMO/AMI
Liquidity Event relates to AMO) or AMI (if the AMO/AMI Liquidity Event relates
to AMI), as applicable. “Total Enterprise Value of Weider” means, if Total
Enterprise Value of Weider is being calculated due to an option to repurchase
pursuant to Section 6.3(a), the TEV of the Weider Business as determined in
accordance with Section 6.3(a). Notwithstanding the above, the “Total Enterprise
Value of Weider” shall be increased by an amount, if any, equal to (i) the
aggregate sale proceeds received by Weider, AMI, AMO or their respective
subsidiaries from the sale to a Third Party (prior to the relevant Liquidity
Event or exercise of the option to repurchase pursuant to Section 6.3(a)) of any
Weider Magazines as determined in good faith by the Board minus (ii) the
purchase price paid by Weider, AMI, AMO or their respective subsidiaries to
acquire from a Third Party (prior to the relevant Liquidity Event or exercise of
the option to redeem or repurchase pursuant to Section 6.3(a)) any Subsequent
Weider Magazines specified in clause (i)(y) of the definition thereof, as
determined in good faith by the Board. Based on a projected fiscal year end
March 2004 EBITDA of the Weider Business of $52,000,000 and an assumed EBITDA
multiple of ten (10), the Total Enterprise Value of Weider as of the date hereof
is estimated to be approximately $520,000,000.

 

“Transfer” or “transfer” shall have the meaning ascribed to such term in Section
6.4(a).

 

“Voting Stock” of a Person means all classes of capital stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

 

“Weider” shall have the meaning ascribed to such term in the preamble.

 

“Weider Business” means the business conducted by Weider and its Affiliates
(provided that for purposes of this definition, the term “control” as used in
the definition of Affiliate will mean directly or indirectly owning Voting Stock
representing a majority of the voting power of the outstanding voting power of
the relevant Person) of publishing, selling, advertising, distributing and
marketing the Weider Magazines through any medium and in any jurisdiction. It is
expressly understood that the service provided by Distribution Services, Inc.
(“DSI”) are not part of the Weider Business and that the expenses of the Weider
Business include payments to DSI for providing such services.

 

“Weider Liquidity Event” shall have the meaning ascribed to such term in the
definition of “Total Enterprise Value of Weider.”

 

 

7



--------------------------------------------------------------------------------

“Weider Magazine LTM Net Print Advertising Revenues” means the North American
print advertising revenues of any subsequently acquired or disposed Weider
Magazine net of bad debt and rebate reserves (all as determined in good faith in
accordance with AMO’s accounting principles in effect as of the date of this
Agreement for the preparation of its financial statements) for the last twelve
(12) full calendar months prior to the date of the consummation of such
acquisition or disposition. For the avoidance of doubt, print advertising
revenues will only include advertising revenues derived from such acquired or
disposed Weider Magazine and will not include advertising revenues from
internet, broadcasting or other non-print media nor will it include any
advertising revenues derived from the distribution of any magazines or
publications outside of North America.

 

“Weider Magazines” means (i) the seven existing magazines of Weider (Flex,
Muscle & Fitness, Men’s Fitness, Shape, Natural Health, Fit Pregnancy and Muscle
& Fitness Hers) and (ii) any Subsequent Weider Magazines, provided that “Weider
Magazines” will not include any such magazines after it has been sold by Weider,
AMI, AMO or their respective subsidiaries to a Third Party.

 

ARTICLE II

 

SERVICES TO BE PROVIDED

 

Section 2.1 Consulting Arrangements.

 

Oak hereby agrees to furnish Weider with consulting services on the terms and
subject to the conditions of this Agreement. Weider and Oak shall agree from
time to time upon the specific consulting services to be provided pursuant to
the terms of this Agreement which will include, advising on the overall
editorial direction of the specific Weider Magazines and otherwise helping in
various ways to further the business objectives of the Weider Business by either
(i) performing services suggested by Mr. S and consented to by Weider or (ii)
being responsive to the reasonable requests of Weider. Such consulting services
of Oak to be furnished to Weider pursuant to this Agreement will be provided
exclusively by Mr. S and are subject to Mr. S’s other commitments and his
professional and personal availability as determined in his sole discretion. Mr.
S shall seek in good faith to make himself available from time to time to Weider
after regular business hours or on weekends throughout the Term (defined below).
For the avoidance of doubt, Mr. S shall not provide any consulting services to
Weider pursuant to this Agreement during normal business hours on Business Days.

 

Section 2.2 Title.

 

Mr. S will serve as the “Executive Editor” of Muscle & Fitness and Flex in
relation to the consulting services being provided to Weider pursuant to the
terms of this Agreement. Mr. S will be listed as an “Executive Editor” in Muscle
& Fitness and Flex (and such other Weider Magazines as the parties may agree
from time to time in their sole discretion). The parties hereto acknowledge that
Mr. S may be listed as an “Executive Editor” of the aforementioned Weider
Magazines distributed after the termination of the Term as long as such Weider
Magazines were printed during the Term. Such title of “Executive Editor” will
not confer upon Mr. S any management authority or the authority to make any
representation, contract or commitment on behalf of Weider.

 

8



--------------------------------------------------------------------------------

Section 2.3 Term; Extension and Termination of Term.

 

(a) The term of Oak’s consultancy under this Agreement (the “Term”) shall
commence on January 1, 2004 and, unless sooner terminated or extended pursuant
to this Section 2.3, shall expire on December 31, 2008.

 

(b) Weider may terminate this Agreement if (i) Oak is not providing the
consulting services to Weider as contemplated by Section 2.1, including, without
limitation, due to the death or disability of Mr. S or (ii) upon five (5)
Business Days’ notice to Oak after Oak notifies Weider in writing that Mr. S. is
no longer able or willing to serve as Executive Editor of Muscle & Fitness and
Flex. Other than with respect to death or disability of Mr. S, termination
pursuant to clause (i) of the foregoing sentence shall not take effect unless
(A) Oak’s services provided hereunder viewed as a whole over the term of the
Agreement have not reasonably satisfied the expectations of the parties pursuant
to Section 2.1 hereof (it being understood that the failure to comply with
individual requests shall not by themselves constitute grounds for termination),
(B) Oak shall be given written notice by Weider of its intention to terminate
Oak, such notice to state in reasonable detail the particular failures to act
that constitute the grounds on which the proposed termination is based, and (C)
Oak shall have six (6) months after the delivery of the notice specified in
clause (B) in which to cure such failures. Prior to any termination of this
Agreement by Weider, Oak shall be entitled to a hearing before the Board of
Directors of Weider or its managing member. Such hearing shall be held within
fifteen (15) Business Days of notice to Oak, which notice shall be given after
the 6 month cure period set forth above. If, after the hearing, the Board of
Directors of Weider or its managing member confirms in writing that it believes
the grounds for termination still exist, Weider may then send a notice of
termination to Oak pursuant to clause (i) above.

 

(c) Weider will give Oak written notice of any Change of Control of Weider, AMI
or AMO within five (5) Business Days of the consummation of such Change of
Control (the “COC Notice”). Each of Weider and Oak will have the right to
immediately terminate the Term in their sole discretion by delivering written
notice to the other party of such termination at any time during the thirty (30)
days following the delivery to Oak of a COC Notice, provided that following a
Change in Control of Weider the provisions of this Section 2.3(c) will not apply
to any subsequent Change in Control of AMO or AMI. If Oak chooses not to
terminate the Term upon a Change of Control of Weider, then the guarantee of AMI
as provided in Section 8.10 will immediately be terminated and be of no further
force and effect.

 

(d) If a Liquidity Event has not occurred on or prior to October 31, 2008, then
Weider will have the option in its discretion to extend the Term until December
31, 2010 (subject to early termination pursuant to Section 2.3(b) or (c)) by
providing written notice to Oak of such extension on or prior to November 30,
2008, provided that if a Liquidity Event occurs between November 1, 2008 and
December 31, 2008 any extension of the Term pursuant to this Section 2.3(d) will
be null and void and the Term will end on December 31, 2008 (subject to early
termination pursuant to Section 2.3(b) or (c)).

 

9



--------------------------------------------------------------------------------

(e) Oak may terminate this Agreement (and thereby terminate the Term) upon five
(5) Business Days’ notice to Weider if (i) Weider, AMO or AMI (A) voluntarily
commences any proceeding or files any petition seeking liquidation,
reorganization or other relief under applicable bankruptcy, insolvency or
receivership law, (B) applies for or consents to the appointment of a receiver,
trustee or custodian for Weider, AMO or AMI, as applicable, or (C) makes a
general assignment for the benefit of creditors, or (ii) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
liquidation, reorganization or other relief in respect of Weider, AMO, or AMI,
as applicable, and, in any such case, such proceeding or petition shall continue
undismissed for ninety (90) days or an order or decree approving or ordering any
of the foregoing shall be entered. For the avoidance of doubt, if Oak terminates
this Agreement pursuant to this Section 2.3(e), the 1% Advertising Payment for
the Calendar Year in which such termination occurred shall be calculated in
accordance with Section 5.1(c), the 10% Advertising Payment for the Calendar
Year in which such termination occurred shall be calculated in accordance with
Section 5.2(b), and the Liquidity Event Payment shall be calculated in
accordance with Section 6.2(a).

 

Section 2.4 Compensation.

 

In consideration of Oak’s agreement to furnish Weider with Mr. S’s consulting
services pursuant to Section 2.1, Weider (i) will pay Oak a percentage of the
Net Print Advertising Revenues, as more fully described in Article V, and (ii)
grant Oak Phantom Equity Interests, as more fully described in Article VI.

 

Section 2.5 Status.

 

Oak’s relation with Weider will be that of an independent contractor and nothing
in this Agreement shall be construed to create a partnership, joint venture or
employer-employee relationship between Weider and Oak or Weider and Mr. S.
Neither Oak nor Mr. S is the agent of Weider and neither is authorized to make
any representation, contract or commitment on behalf of Weider. Neither Oak nor
Mr. S will be entitled to any of the benefits which Weider may make available to
its employees, such as group insurance, profit-sharing or retirement benefits.
Oak will solely be responsible for all tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
Oak’s furnishing Mr. S’s consulting services and receipt of fees under this
Agreement. Weider will regularly report amounts paid to Oak by filing Form
1099-MISC with the IRS as required by law. Because Oak is an independent
contractor, Weider will not withhold or make payments for social security, make
unemployment-insurance or disability insurance contributions, or obtain worker’s
compensation insurance on Mr. S’s behalf. Oak agrees to accept exclusive
liability for complying with all applicable state and federal laws governing
corporations, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Oak, its agents or
employees under this Agreement. Oak hereby agrees to indemnify and defend Weider
against any and all such taxes or contributions, including penalties and
interest. Oak is free to enter into any contract to furnish Mr. S’s consulting
services to other business entities, except any contract which would induce Oak
to violate this Agreement.

 

10



--------------------------------------------------------------------------------

Section 2.6 Proprietary Information.

 

(a) Except as required in connection with the performance of Oak’s services to
Weider hereunder, Oak agrees that it will never at any time, either during or
after the Term, directly or indirectly, use, publish, disseminate, distribute or
otherwise disclose any Confidential Information of Weider without the prior
written consent of Weider and it shall retain all Confidential Information of
Weider in trust in a fiduciary capacity for the sole use and benefit of Weider.
Oak acknowledges that the Confidential Information of Weider is valuable,
special and unique to its business and is information on which such business
depends, is proprietary to Weider, and that Weider wishes to protect such
Confidential Information by keeping it secret and confidential for the sole use
and benefit of Weider. Oak will take all steps necessary and reasonably
requested by Weider to ensure that all such confidential Information is kept
secret and confidential for the sole use and benefit of Weider. Oak shall not,
without the prior written consent of Weider, disclose Confidential Information
of Weider to anyone except to a limited group of its own employees, directors,
officers and agents who agree to comply with this Section 2.6. Oak agrees to be
responsible for any breach of this Section 2.6 by any of its employees,
directors, officers and agents.

 

(b) Except as required in connection with Weider’s obligations to Oak hereunder,
Weider agrees that it will never at any time, either during or after the Term,
directly or indirectly, use, publish, disseminate, distribute or otherwise
disclose any Confidential Information of Oak without prior the written consent
of Oak. Weider acknowledges that the Confidential Information of Oak is
valuable, special and unique to its business and is information on which such
business depends, is proprietary to Oak, and that Oak wishes to protect such
Confidential Information by keeping it secret and confidential for the sole use
and benefit of Oak. Weider will take all steps necessary and reasonably
requested by Oak to ensure that all such confidential Information is kept secret
and confidential for the sole use and benefit of Oak. Weider shall not, without
the prior written consent of Oak, disclose Confidential Information of Oak to
anyone except to a limited group of its and its Affiliates’ own employees,
directors, officers and agents who agree to comply with this Section 2.6. Weider
agrees to be responsible for any breach of this Section 2.6 by any of its or its
Affiliates’ employees, directors, officers and agents.

 

(c) Upon termination of Oak’s consultancy with Weider for any reason, (i) all
written materials containing Confidential Information of Weider, including all
copies thereof, then in Oak’s possession or control, whether prepared by Weider,
AMI, AMO, Oak or Mr. S shall be left with or forthwith returned by Oak to
Weider, or, at Oak’s option, destroyed, and (ii) all written materials
containing Confidential Information of Oak, including all copies thereof, then
in Weider’s possession or control, whether prepared by Weider, AMI, AMO, Oak or
Mr. S shall be left with or forthwith returned by Weider to Oak, or, at Weider’s
option, destroyed. Notwithstanding anything herein to the contrary, any party to
this Agreement (and any employee, representative or other agent of any party to
this Agreement) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

11



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative or other agent of any party to this Agreement)
may disclose Confidential Information to the extent such disclosure is necessary
to comply with applicable laws. To the extent practicable, prior to the
disclosure of Confidential Information, the disclosing party shall provide
written notice to the other party of such disclosure.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OAK

 

Oak hereby represents and warrants to Weider as follows:

 

Section 3.1 Organization and Qualification.

 

Oak is a corporation duly organized, validly existing and in good standing under
the laws of the State of California. The sole stockholder of Oak is the
Schwarzenegger Blind Trust dated November 14, 2003, which is a Mr. S Trust. At
all times throughout the Term, all of Oak’s equity will be legally and
beneficially owned by the Schwarzenegger Blind Trust dated November 14, 2003
and/or one or more Permitted Transferees.

 

Section 3.2 Authority Relative to this Agreement.

 

(a) Oak has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly and validly executed and delivered by Oak and (assuming the due
authorization, execution and delivery of this Agreement by Weider) constitutes a
valid and binding obligation of Oak, enforceable against Oak in accordance with
its terms, except as the enforceability thereof may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the rights of creditors generally and the availability of equitable
relief (whether in proceedings at law or in equity).

 

(b) Oak has, and at all times during the Term will have, all necessary
contractual or other arrangements with Mr. S so as to enable Oak to provide Mr.
S’s services to Weider as contemplated by the terms of this Agreement.

 

Section 3.3 No Conflict; Required Filings and Consents.

 

(a) The execution and delivery of this Agreement by Oak do not, and the
performance of this Agreement by Oak will not, (i) conflict with or violate the
certificate of incorporation or by-laws of Oak or (ii) conflict with or violate
in any respect any law, rule regulation, judgment, injunction, order, agreement,
contract or decree applicable to or binding upon Oak.

 

(b) The execution and delivery of this Agreement by Oak do not, and the
performance of this Agreement by Oak will not, require any consent, approval,
authorization

 

12



--------------------------------------------------------------------------------

or permit of, or filing with or notification to, any United States federal,
state or local or any foreign government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body (a “Governmental Authority”).

 

Section 3.4 Acquisition of Phantom Equity Interests.

 

(a) Oak is acquiring the Phantom Equity Interests for investment for its own
account and not with a view to, or for resale in connection with, the
distribution or other disposition thereof.

 

(b) Oak has been advised that (i) the Phantom Equity Interests (A) have not been
registered under the Securities Act and (B) are not transferable except under
limited circumstances pursuant to the terms of this Agreement and (ii) Oak must
continue to bear the economic risk of the investment.

 

(c) Oak has been given the opportunity to obtain any additional information or
documents and to ask questions and receive answers about such documents, Weider,
AMI, AMO and the business and prospects of Weider, AMI, and AMO, which it deems
necessary to evaluate the merits and risks related to its acquisition of the
Phantom Equity Interests and to verify such information and has relied solely on
such information.

 

(d) Oak (A) can afford to bear the economic risk of holding the Phantom Equity
Interests for an indefinite period of time, (B) can afford to suffer a complete
loss of its investment, either directly or indirectly, in the Phantom Equity
Interests, (C) understands and has taken cognizance of all risk factors related
to the acquisition of the Phantom Equity Interests, and (D) has knowledge and
experience in financial and business matters are such that it is capable of
evaluating the merits and risks of its acquisition, either direct or indirect,
in the Phantom Equity Interests as contemplated by this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES WEIDER

 

Weider hereby represents and warrants to Oak as follows:

 

Section 4.1 Organization and Qualification.

 

Weider is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware.

 

Section 4.2 Authority Relative to this Agreement.

 

Weider has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly and validly executed and delivered by Weider and (assuming the due
authorization, execution and delivery of this Agreement by Oak) constitutes a
valid and binding obligation of Weider, enforceable against Weider in accordance
with its terms, except as the enforceability thereof may be subject to or
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the rights of creditors generally and the availability
of equitable relief (whether in proceedings at law or in equity).

 

13



--------------------------------------------------------------------------------

Section 4.3 No Conflict; Required Filings and Consents.

 

(a) Except as provided in Schedule 4.3(a), the execution and delivery of this
Agreement by Weider do not, and the performance of this Agreement by Weider will
not, (i) conflict with or violate the certificate of certificate of formation or
the limited liability company agreement of Weider or (ii) conflict with or
violate in any respect any law, rule regulation, judgment, injunction, order,
agreement, contract or decree applicable to or binding upon Weider.

 

(b) The execution and delivery of this Agreement by Weider do not, and the
performance of this Agreement by Weider will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority.

 

Section 4.4 EBITDA of the Weider Business.

 

As of the date hereof, Weider’s good faith projection of the EBITDA of the
Weider Business for the fiscal year ending March 2004 is $52,000,000.

 

ARTICLE V

 

PAYMENTS RELATED TO NET ANNUAL PRINT ADVERTISING REVENUES

 

Section 5.1 1% Advertising Payment.

 

(a) For each Calendar Year during the Term, Weider will pay Oak a cash amount
equal to 1% of the Net Print Advertising Revenues (“1% Advertising Payment”) for
such Calendar Year; provided, however, that in no event shall such 1%
Advertising Payment be less than $1,000,000 in any full Calendar Year.

 

(b) The 1% Advertising Payment will be paid to Oak as follows: (i) $250,000 each
March 31, June 30, September 30 and December 31 during the Term commencing on
March 31, 2004 (or if any such day is not a Business Day, then on the next
Business Day) and (ii) any remaining balance of the 1% Advertising Payment due
to Oak in a Calendar Year (i.e. the amount, if any, by which the 1% Advertising
Payment exceeds $1,000,000 for such Calendar Year) within ninety (90) days after
the end of such Calendar Year.

 

(c) If the Term is terminated for any reason on any day other than the last day
of a Calendar Year or if the Term is terminated pursuant to Section 2.3(e), then
the 1% Advertising Payment will be paid to Oak through the last full month of
the Term preceding such termination (e.g., if the Term ends on May 10, 2007,
then for Calendar Year 2007 Oak will be entitled to receive 1% of the Net Print
Advertising Revenues from January 1, 2007 through April 30, 2007). Under such
circumstances, within ninety (90) days after the end of the Term Weider will pay
to Oak the amount, if any, by which the 1% Advertising Payment for that partial
year exceeds the amounts previously paid to Oak in respect of that partial year
pursuant to clause (i) of Section 5.1(b) (e.g., if the Term ends on May 10,
2007, then within ninety (90) days thereafter

 

14



--------------------------------------------------------------------------------

Weider will pay to Oak the amount, if any, by which 1% of the Net Print
Advertising Revenues from January 1, 2007 through April 30, 2007 exceeds the
$250,000 paid on March 31, 2007; it being understood that Oak will be entitled
to retain any amounts paid pursuant to Section 5.1(b) in respect of a partial
year in excess of the 1% Advertising Payment for such partial year).

 

Section 5.2 10% Advertising Payment.

 

(a) For each full Calendar Year during the Term, Weider will pay Oak a cash
amount equal to 10% of the amount, if any, by which the Net Print Advertising
Revenues for such Calendar Year exceed the Base Amount for such Calendar Year,
subject to adjustment as provided in Section 5.2(d) (the “10% Advertising
Payment”).

 

(b) If the Term is terminated for any reason on any day other than the last day
of a Calendar Year or if the Term is terminated pursuant to Section 2.3(e), then
the 10% Advertising Payment for the Calendar Year in which such termination
occurred (the “Termination Year”) shall be determined in the following manner:

 

(i) The Base Amount used in calculating the 10% Advertising Payment for the
Termination Year will be adjusted to equal to the sum of (x) the immediately
preceding Calendar Year’s Base Amount and (y) the product of (A) the product of
0.05 multiplied a fraction, the numerator of which equals the number of days
elapsed from January 1 of the Termination Year through the date of such
termination and the denominator of which equals 365 and (B) the immediately
preceding Calendar Year’s Base Amount.

 

(ii) The Net Print Advertising Revenues for the Termination Year will be deemed
to equal the Net Print Advertising Revenues for the twelve (12) calendar months
ending on the last day of the calendar month preceding such termination (or the
date of termination if it is the last day of a calendar month).

 

(iii) The amount of the 10% Advertising Payment for the Termination Year, if
any, will equal the product of (x) the Net Print Advertising Revenues for such
Termination Year as determined pursuant to clause (ii) of this Section 5.2(b)
minus the Base Amount for the Termination Year as determined pursuant to clause
(i) of this Section 5.2(b) multiplied by (y) the product of 0.10 multiplied by a
fraction, the numerator of which equals the number of days elapsed from January
1 of the Termination Year to the date of termination and the denominator of
which equals 365.

 

(c) The 10% Advertising Payment will be paid to Oak within ninety (90) days
after (i) the end of each Calendar Year during the Term or (ii) for the
Termination Year, within ninety (90) days after termination of the Term.

 

(d) If Weider, AMI, AMO or any of their respective subsidiaries acquires or
disposes of a Weider Magazine from or to a Third Party within a Calendar Year

 

15



--------------------------------------------------------------------------------

(such Calendar Year, the “Event Year”), (x) for purposes of calculating the 10%
Advertising Payment for such Event Year in which an acquisition or disposition
occurred, the Net Print Advertising Revenues for the Event Year shall be
calculated in good faith after giving effect on a pro forma basis to such
acquisition or disposition as if such acquisition or disposition occurred on
January 1 of the Event Year (or, if the Event Year is the Termination Year, the
first day of the twelve (12) month period referenced in Section 5.2(b)(ii)); (y)
for purposes of calculating the 10% Advertising Payment for such Event Year in
which an acquisition of a Subsequent Weider Magazine occurred and each Calendar
Year occurring thereafter, the Base Amount for the Event Year shall be increased
by an amount equal to the sum of (i) the Weider Magazine LTM Net Print
Advertising Revenues of such Subsequent Weider Magazine and (ii) the amount
equal to 5% of the Weider Magazine LTM Net Print Advertising Revenues of such
Subsequent Weider Magazine multiplied by a fraction, the numerator of which is
the number of full calendar months in the Event Year immediately following such
acquisition and the denominator of which is twelve (12); and (z) for purposes of
calculating the 10% Advertising Payment for such Event Year in which a
disposition of a Weider Magazine occurred and each Calendar Year occurring
thereafter, the Base Amount for the Event Year shall be adjusted by decreasing
the Base Amount by an amount equal to the unadjusted Base Amount for such Event
Year multiplied by a percentage equal to the fraction, the numerator of which is
the Weider Magazine LTM Net Print Advertising Revenues of such disposed Weider
Magazine and the denominator of which is the total Net Print Advertising
Revenues of all Weider Magazines for the last twelve full calendar months
immediately preceding such disposition. For the avoidance of doubt, the
adjustments to the Base Amount described in this Section 5.2(d) (A) do not
affect the calculations of the Base Amount for any Calendar Year immediately
preceding the Event Year and (B) shall be reflected automatically in the
calculations of Base Amounts for the Calendar Years following the Event Year.

 

ARTICLE VI

 

PHANTOM EQUITY INTERESTS

 

Section 6.1 Description of Phantom Equity Interests.

 

(a) The Phantom Equity Interests represent the contractual right to the receipt
of a Liquidity Event Payment upon the terms set forth in this Agreement. Oak, by
its execution of this Agreement or acceptance of the benefits of the Phantom
Equity Interests, hereby acknowledges and agrees that no holder of Phantom
Equity Interests shall have any right to participate in the management of the
business and affairs of Weider or to vote on or approve of any matters requiring
the consent or approval of the members of Weider or any Affiliate or Weider.

 

(b) Each of Weider and Oak acknowledges and agrees that the Phantom Equity
Interests are not intended to be treated as securities or equity of Weider and,
except as may be required by law, that it will not take any action inconsistent
with such intent.

 

16



--------------------------------------------------------------------------------

Section 6.2 Liquidity Event Payment.

 

(a) Upon the occurrence of a Liquidity Event, (i) the Phantom Equity Interests
will fully vest, and (ii) Weider shall pay Oak an amount equal to 1% of the
Total Enterprise Value of Weider, subject to adjustment as described in the
immediately succeeding sentence (the “Liquidity Event Payment”). If the Term is
terminated prior to December 31, 2008 pursuant to Section 2.3(b) or Section
2.3(e), the Liquidity Event Payment due Oak upon the occurrence of a Liquidity
Event occurring after such termination shall be reduced by the percentage
equivalent of a fraction, the numerator of which equals the number of days from
the date of such termination through December 31, 2008 and the denominator of
which equals the number of days from January 1, 2004 through December 31, 2008.
For the avoidance of doubt, the termination of the Term prior to December 31,
2008 will not affect the amount due Oak in respect of any Liquidity Event
occurring prior to such termination.

 

(b) If the Liquidity Event is triggered by a transaction as described in clause
(i), (ii) or (iii) of the definition of a Liquidity Event, the Liquidity Event
Payment shall be paid in the form of consideration received by Weider, AMO, AMI
or their stockholders, as the case may be, in such transaction (or cash, (x) at
the option of Weider or (y) at the option of Oak in the event that all or a
portion of the consideration does not consist of (A) cash, (B) promissory notes
or other debt and/or (C) publicly-traded equity which shall be listed on NYSE,
AMEX or NASDAQ) (it being understood that Oak (i) shall not be subject to any
contractual lock-up provisions (other than those required by the federal
securities laws) in connection with such publicly traded securities and (ii)
shall be entitled to the benefit of the most favorable registration rights
agreements received by other selling securityholders), and the Phantom Equity
Interests shall be canceled and no longer be considered outstanding and shall no
longer have any rights hereunder. The Board will determine in good faith the
amount payable to Oak pursuant to this Section 6.2(b) based on the fair market
value of the consideration paid by such purchaser in such transaction.

 

(c) If the Liquidity Event is triggered by a Qualifying Public Offering of
Weider, the Liquidity Event Payment will be paid in the form of the equity
interests of Weider to be traded on a Stock Market (or cash, at the option of
Weider or Oak), and the Phantom Equity Interests shall be canceled and no longer
be considered outstanding and shall no longer have any rights hereunder. The
Board will determine in good faith the number of such shares of equity interests
of Weider payable to Oak pursuant to this Section 6.2(c) by dividing the amount
equal the Liquidity Event Payment by the offering price to the public per share
of such equity interests of Weider in such Qualifying Public Offering.

 

(d) If the Liquidity Event is triggered by a Qualifying Public Offering of AMO
or AMI, at Oak’s option (but subject to compliance with applicable law) (A) Oak
may retain the Phantom Equity Interests, (B) Oak may cash out the Phantom Equity
Interests for a cash amount equal to the Liquidity Event Payment calculated in
good faith as of the consummation of such Qualifying Public Offering by the
Board, or (C) Oak may exchange the Phantom Equity Interests for a number of
shares of common stock of AMO or AMI, as applicable, equal to the quotient of
(1) the amount equal to the Liquidity Event Payment and (2) the offering price
to the public per share of such common stock of AMO or AMI, as applicable, in
such Qualifying Public Offering, all calculated in good faith by the Board as of
the

 

17



--------------------------------------------------------------------------------

consummation of such Qualifying Public Offering. At any time following the
filing of a registration statement relating to a Qualifying Public Offering of
AMO or AMI, Weider may notify Oak in writing of its intention to effect such
Qualifying Public Offering (the “IPO Notice”), provided that in no event will
the IPO Notice be delivered less than ten (10) Business Days after the
consummation of such Qualifying Public Offering. Oak will notify Weider in
writing of its choice of options as described in this Section 6.2(d) within ten
(10) Business Days of receipt of the IPO Notice. If Oak chooses either of the
options described in clauses (B) and (C) of this Section 6.2(d), upon payment of
the Liquidity Event Payment pursuant to this Section 6.2(d), the Phantom Equity
Interests shall be canceled and no longer be considered outstanding and shall no
longer have any rights hereunder. Furthermore, if Oak chooses the option
described in clause (C) of this Section 6.2(d), Oak’s receipt of the shares of
common stock of AMO or AMI, as applicable, is subject to Oak making such
representations and warranties as are necessary to acquire such common stock of
AMO or AMI, as applicable, in compliance with federal and state securities laws
as determined by the Board in its sole discretion in good faith.

 

(e) If Oak chooses to retain the Phantom Equity Interests upon a Qualifying
Public Offering of AMO or AMI as described in clause (A) of Section 6.2(d), (x)
upon the subsequent occurrence of a Liquidity Event as described in clause (i),
(ii) or (iii) of the definition thereof, Oak will receive the Liquidity Event
Payment applicable to such event calculated in good faith as of the consummation
of such subsequent Liquidity Event in the form of consideration as specified and
determined in accordance with Section 6.2(b), (y) upon the subsequent occurrence
of a Qualifying Public Offering of Weider, Oak will receive the Liquidity Event
Payment applicable to such event calculated in good faith as of such subsequent
Qualifying Public Offering of Weider in the form of consideration as specified
and determined in accordance with Section 6.2(c), and (z) if no event specified
in clause (x) or (y) shall have previously occurred, upon each of the first,
second and third annual anniversary (the “Anniversary Liquidity Events”) of the
consummation of such Qualifying Public Offering of AMO or AMI, Oak may choose to
cash out the Phantom Equity Interests for a cash amount equal to the Liquidity
Event Payment calculated in good faith as of such Anniversary Liquidity Events
by the Board. Upon payment of a Liquidity Event Payment pursuant to this Section
6.2(e), the Phantom Equity Interests shall be canceled and no longer be
considered outstanding and shall no longer have any rights hereunder.

 

(f) Subject to subsection (g) below, the Liquidity Event Payment shall be paid
within thirty (30) days of the Liquidity Event or Anniversary Liquidity Event by
delivery to Oak (i) immediately available funds by wire transfer, if such
Liquidity Event Payment is payable in cash, or (ii) such number of Other
Securities, if such Liquidity Event Payment is payable in such Other Securities.

 

(g) Upon a Liquidity Event the Board shall, within five (5) days of the
Liquidity Event, deliver to Oak its calculation of the amount of the Liquidity
Event Payment together with a statement setting forth the methodology for
calculating the amount of the Liquidity Event Payment including, to the extent
applicable, the relevant LTM EBITDA for the Weider Business, AMI and/or AMO. To
the extent relevant to determine the amount of the Liquidity Event Payment, Oak
shall have the right, at its expense, to examine and/or review, or hire a third
party to review on its behalf and at its expense, (i) the financial statements
of AMI and AMO in order to determine if the LTM EBITDA of AMI and AMO was
properly derived

 

18



--------------------------------------------------------------------------------

from such financial statements, and (ii) any books of account and financial
records and statements of Weider used to derive the LTM EBITDA of the Weider
Business in order to determine whether such LTM EBITDA was properly derived in
accordance with this Agreement (it being understood that the right to review the
books of account and financial records and statements of Weider will not confer
upon Oak any right to dispute or challenge any financial statements of AMO or
AMI or such books of account and financial records and statements of Weider). In
the event of a disagreement regarding the amount of the Liquidity Event Payment
as a result of the calculation of the LTM EBITDA of the Weider Business, AMI or
AMO, (i) Oak shall deliver written notice to Weider within fifteen (15) days of
the receipt of the financial statements of AMI, AMO or Weider, which notice
shall state in reasonable detail the nature of such disagreement, and (ii) the
parties shall in good faith attempt to resolve such disagreement within fifteen
(15) days of the date of such notice specified in the immediately preceding
clause (i). If the parties cannot agree within such fifteen (15)-day period,
such parties shall each submit their positions, together with the basis for such
positions, to any mutually acceptable third party (or, if such parties cannot so
agree, an accounting firm selected in accordance with the procedures set forth
in Section 6.3(a) hereof with respect to the Independent Firm). Such third party
shall have thirty (30) calendar days to resolve the disagreement, determining
what adjustments, if any, should be made to the amount of the Liquidity Event
Payment (it being understood that such third party’s calculation of the
Liquidity Event Payment shall not be higher than Oak’s calculation of the
Liquidity Event Payment and shall not be lower than Weider’s calculation of the
Liquidity Event Payment). Weider shall then, within five (5) days of such
determination, distribute to Oak any additional amounts due as a result thereof.
The fees and expenses of such third party or accounting firm will be shared
equally by Oak and Weider.

 

(h) Upon the payment of the Liquidity Event Payment, the Phantom Equity
Interests shall be deemed to be canceled and no longer outstanding and shall no
longer have any rights hereunder.

 

Section 6.3 Options to Repurchase and Redeem.

 

(a) If a Liquidity Event has not occurred by the End Date, then after the End
Date Oak has the option pursuant to this Section 6.3 to require Weider to
repurchase the Phantom Equity Interests, and Weider will have the option
pursuant to this Section 6.3 to repurchase the Phantom Equity Interests from
Oak. The repurchase price for the Phantom Equity Interests will be a cash amount
equal to 1% of the Total Enterprise Value of Weider as of the date of delivery
of the Repurchase Notice (defined below), subject to adjustment as described in
the immediately succeeding sentence (the “Repurchase Payment”). If the Term is
terminated prior to December 31, 2008 pursuant to Section 2.3(b), the Repurchase
Payment due Oak pursuant to Section 6.3(a) shall be reduced by the percentage
equivalent of a fraction, the numerator of which equals the number of days from
the date of such termination through December 31, 2008 and the denominator of
which equals the number of days from January 1, 2004 through December 31, 2008.
The Total Enterprise Value of Weider used in calculating a Repurchase Payment
pursuant to this Section 6.3(a) shall be mutually agreed by Oak and Weider. If
Oak and Weider fail to agree within thirty (30) days of the date of the delivery
of the Repurchase Notice as described in Section 6.3(b), then Weider and Oak
shall mutually select a nationally recognized investment banking firm (an
“Independent Firm”) to determine the Total Enterprise Value of Weider used in
calculating a Repurchase Payment pursuant to this Section 6.3(a).

 

19



--------------------------------------------------------------------------------

If Weider and Oak are unable to agree upon an Independent Firm within fifteen
(15) days, then within an additional five (5) day period, Oak shall submit to
Weider a list of three nationally recognized investment banking firms. Within
five (5) days of receipt of such list, Weider shall choose one of the three
nationally recognized investment banking firms nominated by Oak to determine the
Total Enterprise Value of Weider used in calculating a Repurchase Payment
pursuant to this Section 6.3(a). An Independent Firm chosen pursuant to this
Section 6.3(a) shall determine the Total Enterprise Value of Weider used in
calculating a Repurchase Payment pursuant to this Section 6.3(a) no later than
sixty (60) days from the date of delivery of the Repurchase Notice as described
in Section 6.3(b). In making such determination, the Independent Firm shall have
full access to the books of account and financial records of Weider. Weider
shall pay the reasonable fees and expenses of such Independent Firm. Weider’s
option to repurchase and obligation to purchase under this Section 6.3(a) may be
assigned by it to any Person or Persons.

 

(b) Weider, Oak or their assignee(s) may exercise its option under this Section
6.3 by providing written notice (a “Repurchase Notice”) to Weider or Oak, as
applicable, of such election no later than January 31, 2009 (or January 31,
2011, if the End Date is December 31, 2010).

 

(c) The completion of the purchases pursuant to Section 6.3(a) shall take place
at the principal office of Weider on the thirtieth (30th) day after the
Repurchase Payment has been determined (or if such day is not a Business Day, on
the next Business Day). The Repurchase Payment shall be paid by wire transfer of
immediately available funds.

 

(d) Following the repurchase of the Phantom Equity Interests pursuant to this
Section 6.3 they shall be deemed to be canceled and no longer outstanding and
shall no longer have any rights hereunder.

 

Section 6.4 Restriction on Transfer.

 

(a) Oak agrees that it will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of any Phantom Equity Interests
(any such act being herein referred to as a “transfer”) unless such transfer (x)
is to Mr. S, (y) is to Mr. S’s Estate upon the death of Mr. S, or (z) is in
compliance with federal securities laws to (1) a Mr. S Trust or (2) a Mr. S
Partnership; provided, that any such transfer pursuant to clause (x), (y) or (z)
is made expressly subject to this Agreement and that the transferee agrees in
writing to be bound by the terms and conditions hereof as if such Permitted
Transferee were Oak. For the avoidance of doubt, Permitted Transferees may not
further transfer the Phantom Equity Interests unless such transfer is to another
Permitted Transferee pursuant to this Section 6.4(a).

 

(b) Oak agrees and acknowledges that Oak will not, directly or indirectly,
offer, transfer, sell assign, pledge, hypothecate or otherwise dispose of any
Other Securities unless such transfer is in compliance with federal and state
securities laws.

 

(c) In the event of a Qualifying IPO of Weider, AMO or AMI, Oak agrees to enter
into the same underwriter’s lock-up agreement as generally applicable to the
executive officers and directors of the entity consummating such initial public
offering.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

 

BOOKS AND REPORTS

 

Section 7.1 General Accounting Matters.

 

(a) Calculations of Net Print Advertising Revenues of Weider and the Base Amount
for each Calendar Year pursuant to Article V shall be made in good faith by or
under the direction of the Board.

 

(b) Calculations of the Total Enterprise Value of Weider, Liquidity Event
Payment and other calculations specified in Article VI shall be made in good
faith by or under the direction of the Board.

 

(c) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made in good faith by
or under the direction of Board and shall be conclusive and binding on Oak,
Permitted Transferees, their successors or legal representatives and any other
Person except for computational errors or fraud, and to the fullest extent
permitted by law no such Person shall have the right to an accounting or an
appraisal of the assets of Weider or any successor thereto except for
computational errors or fraud.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts executed and to be performed in
such State.

 

Section 8.2 Successors and Assigns; No Third Party Beneficiaries.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their respective successors and permitted assigns. None of the
provisions of this Agreement shall be for the benefit of, enforceable by, or
confer any rights or remedies to, any creditor or any other Person other than
the parties hereto and their respective successors and permitted assigns. Oak
may not assign this Agreement. Weider and AMI may assign this Agreement to any
of their successors in interest by merger, consolidation, sale of all or
substantially all of their assets, or similar transactions.

 

Section 8.3 Notices.

 

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by a reputable overnight courier
service or facsimile. If notice is given by: (a) courier, notice shall be deemed
given when recorded as received on the records of the courier as received by the
receiving party; or (b) facsimile, notice shall be deemed given upon
transmission if on a Business Day and during business hours at the time given,
or if

 

21



--------------------------------------------------------------------------------

after business hours, at 9:00 a.m. on the next Business Day. All notices shall
be delivered as follows:

 

if to Weider or AMI,

 

Weider Publications, LLC

c/o American Media, Inc.

190 Congress Park Drive, Suite 200

Delray Beach, Florida 33446

Fax: (561) 989-1224

Attention: Michael Kahane, Esq.

 

With a copy to:

 

Simpson Thacher & Bartlett LLP

3330 Hillview Avenue

Palo Alto, California 94304

Fax: (650) 251-5002

Attention: Richard Capelouto, Esq.

 

If to Oak,

 

Oak Productions, Inc.

c/o Main Street Advisors, LLC

3110 Main Street, Suite 300

Santa Monica, CA 90405

Fax: (310) 392-3541

Attention: Mr. Paul Wachter

 

With a copy to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue

35th Floor

Los Angeles, California 90071

Fax: (213) 683-5137

Attention: Robert B. Knauss, Esq.

 

Section 8.4 Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which
together shall constitute a single instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

22



--------------------------------------------------------------------------------

Section 8.5 Entire Agreement.

 

This Agreement embodies the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter hereof, including, without limitation, the
Memorandum of Understanding, dated November 15, 2003, by and between Weider and
Oak.

 

Section 8.6 Amendments.

 

Any amendment to this Agreement shall be effective only if such amendment is
evidenced by a written instrument duly executed and delivered by Weider and Oak.

 

Section 8.7 Section Titles.

 

Section titles are for descriptive purposes only and shall not control or alter
the meaning of this Agreement as set forth in the text hereof.

 

Section 8.8 Submission to Jurisdiction, Waiver of Jury Trial.

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, to the exclusive general jurisdiction of the United
States District Court for the Central District of California or any California
State court sitting in San Francisco, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 8.4 or at such other address of
which the other party shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in paragraph (a) hereof is not available
despite the intentions of the parties hereto; and

 

(e) waives trial by jury in any litigation in any court with respect to, in
connection with, or arising out of this Agreement or any other instrument or
document delivered pursuant hereto, or any other claim or dispute howsoever
arising, to which the parties are party. This waiver is informed and freely
made.

 

23



--------------------------------------------------------------------------------

Section 8.9 Press Releases.

 

The parties hereto anticipate that AMI shall issue a press release announcing
the proposed transactions prior to the date on which the editions of Muscle &
Fitness and Flex which list Mr. S as an “Executive Editor” will be publicly
distributed. The text and timing of such press release shall be approved in
advance by all parties. Further, the parties hereto contemplate that public
announcements with respect to this Agreement may be made from time to time
throughout the Term, and the parties agree to cooperate in good faith with
respect to such future public announcements (it being understood that the text
and timing of any public announcements must be approved by each of Oak and
Weider in their sole discretion).

 

Section 8.10 Guarantee.

 

AMI hereby unconditionally and irrevocably guarantees to Oak the performance by
Weider of its obligations hereunder.

 

Section 8.11 Severability.

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.

 

Section 8.12 Expenses.

 

All costs and expenses incurred in connection with the negotiation and execution
of this Agreement shall be paid by the party incurring such costs or expenses.
Weider shall reimburse all reasonable out-of-pocket costs and expenses incurred
by Mr. S in connection with any travel by Mr. S in connection with the provision
of consulting services pursuant to this Agreement and undertaken at the request
of Weider pursuant to the terms of this Agreement (it being understood that Mr.
S is expected to travel by private plane and stay in suites at exclusive
hotels); provided, however, that all such costs and expenses must be approved in
writing by Weider prior to their incurrence.

 

Section 8.13 Financial Information.

 

Within fifteen (15) days after the filing of AMO’s annual or quarterly financial
statements with the United States Securities and Exchange Commission (or 105
days or 60 days after the end of AMO’s fiscal year and each quarterly period, as
the case may be, if AMO is not required to file annual or quarterly statements
with the Securities and Exchange Commission), Weider shall deliver to Oak the
following financial information: (i) the EBITDA of the Weider Business for such
Fiscal Quarter, and (ii) the Net Print Advertising Revenues for such Fiscal
Quarter, which in each case shall be in the form of Exhibit A (together with all
line items included therein). All such calculations (including all line items)
shall reflect the consistent application of the accounting principles used in
calculating EBITDA of the Weider Business and Net Print Advertising Revenues set
forth on Exhibit A. At Oak’s request, Weider shall meet with Oak to discuss any
reasonable questions that Oak may have in connection with the calculation of the
EBITDA of the Weider Business (and the related line items) and Net Print
Advertising Revenues.

 

[remainder of the page left intentionally blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consulting Services Agreement
as of the day and year first above written.

 

WEIDER PUBLICATIONS, LLC By:  

/s/ Michael B. Kahane

--------------------------------------------------------------------------------

Name:   Michael B. Kahane Title:  

Executive Vice President and

General Counsel

OAK PRODUCTIONS, INC. By:  

/s/ Paul Wachter

--------------------------------------------------------------------------------

Name:   Paul Wachter Title:   Chief Executive Officer AMERICAN MEDIA, INC. By:  

/s/ Michael B. Kahane

--------------------------------------------------------------------------------

Name:   Michael B. Kahane Title:  

Executive Vice President and

General Counsel



--------------------------------------------------------------------------------

Schedule 4.3(a)

 

The following agreements contain certain provisions, which may restrict the
performance of the obligations of Weider, AMO and AMI under this Agreement.
Weider, AMO and AMI currently believe that such agreements would not restrict
Weider’s, AMO’s and AMI’s abilities to perform their obligations under this
Agreement. However, the determination as to whether such agreements restrict
Weider’s, AMO’s and AMI’s obligations under this Agreement would have to be made
at the time of the performance of such obligations.

 

  1. Indenture dated as of May 7, 1999, among American Media Operations, Inc.,
National Enquirer, Inc., Star Editorial, Inc., SOM Publishing, Inc., Weekly
World News, Inc., Country Weekly, Inc., Distribution Services, Inc., Fairview
Printing, Inc., NDSI, Inc., Biocide, Inc., American Media Marketing, Inc., and
Marketing Services, Inc., and The Chase Manhattan Bank, a New York banking
corporation, as trustee.

 

  2. Indemnity, Subrogation and Contribution Agreement dated as of May 7, 1999,
among American Media Operations, Inc., each subsidiary of American Media, Inc.
listed on Schedule I thereto and The Chase Manhattan Bank, as collateral agent
for the Secured Parties (as defined in the Security Agreement).

 

  3. Pledge Agreement dated as of May 7, 1999, among American Media Operations,
Inc., American Media, Inc., each subsidiary of Holdings listed on Schedule I
thereto and The Chase Manhattan Bank, as collateral agent for the Secured
Parties.

 

  4. Security Agreement dated as of May 7, 1999, among American Media
Operations, Inc., American Media, Inc., each subsidiary of Holdings listed on
Schedule I thereto and The Chase Manhattan Bank, as collateral agent for the
Secured Parties (as defined herein).

 

  5. Credit Agreement dated as of May 7, 1999, as Amended and Restated as of
November 1, 1999, among American Media, Inc., American Media Operations, Inc.,
the Lenders party hereto and The Chase Manhattan Bank, as Administrative Agent.

 

  6. Amendment, dated as of February 11, 2002 to the Credit Agreement, dated as
of May 7, 1999, among American Media, Inc., American Media Operations, Inc., the
Lenders party thereto, and JP Morgan Chase Bank (formerly known a The Chase
Manhattan Bank), as Administrative Agent.

 

  7. Indenture, dated as of February 14, 2002, among American Media Operations,
Inc., AM Auto World Weekly, Inc., American Media Consumer Entertainment, Inc.,
American Media Consumer Magazine Group, Inc., American Media Distribution &
Marketing Group, Inc., American Media Property Group, Inc., American Media Mini
Mags, Inc., American Media Newspaper Group, Inc., Country Music Media Group,
Inc., Distribution Services, Inc., Globe Communications Corp., Globe Editorial,
Inc., Mira! Editorial, Inc., National Enquirer, Inc., National Examiner, Inc.,
NDSI, Inc., Star Editorial, Inc., and JP Morgan Chase Bank (formerly known as
The Chase Manhattan Bank), as Trustee.

 

  8. Indenture dated as of January 23, 2003 by and among American Media
Operations, Inc., the guarantors party thereto and JP Morgan Trust Company,
National Association.



--------------------------------------------------------------------------------

  9. Amendment and Restatement Agreement, dated as of January 23, 2003, among
American Media Operations, Inc., American Media, Inc., the lenders party
thereto, and JP Morgan Chase Bank, as Administrative Agent, under the Credit
Agreement, dated as of May 7, 1999, as amended and restated as of May 21, 2002,
among the parties thereto.

 

  10. Reaffirmation and Amendment Agreement, as of January 23, 2003, among
American Media Operations, Inc., American Media, Inc., the Subsidiary Loan
Parties and JP Morgan Chase Bank, as Administrative Agent and Collateral Agent
under the Restated Credit Agreement.

 

  11. Amendment No. 1 dated as of March 5, 2003 to the Amended and Restated
Credit Agreement dated as of January 23, 2003, among American Media, Inc.,
American Media Operations, Inc., the lenders party thereto and JP Morgan Chase
Bank, as Administrative Agent.



--------------------------------------------------------------------------------

Exhibit A

 

Weider Publications, LLC

 

Full Year Estimate

 

Fiscal Year Ended March 2004

 

(Dollars in Thousands)

 

     Fiscal Year
Ended Mar-04


--------------------------------------------------------------------------------

  Revenues:         

Advertising

   $ 111,339  

Circulation

   $ 56,190  

Other Revenue

   $ 6,956       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Revenue

   $ 174,485  

Operating Expenses:

        

Editorial

   $ 17,787  

Production

   $ 39,958  

Transportation/Distribution

   $ 26,717  

SG&A

   $ 37,212       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Operating Expenses

   $ 121,674       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EBITDA of the Weider Business

   $ 52,811       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Advertising Revenue per above:

   $ 111,339  

Less: Shape en Español

   $ (531 )

Weider UK

   $ (4,927 )     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net Print Advertising Revenue

   $ 105,881       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------